Watson, J.
The plaintiff says that the defendant’s claim in discharge of which the payments were made, was known by him to be without foundation, false, and fraudulent; and that the intestate was induced to make the settlement in question by menace, duress, and undue advantage taken of his situation and circumstances; and that consequently the payments made may be recovered back in this action.
What the effect might be if the facts so stated by the plaintiff were established, we need not consider; for it does not appear that the defendant’s claim which entered into the settlement was without foundation and so known to him, nor does it appear that the intestate was induced to make the settlement by menace, duress, or undue advantage taken of his situation and circumstances, and neither of such facts will be presumed. Colston v. Bean, 78 Vt. 283, 62 Atl. 1015. The compromise of a doubtful claim, honestly entertained on reasonable grounds, is a good consideration for a promise. Holcomb v. Stimpson, 8 Vt. 141; Blake v. Peck, 11 Vt. 483; Babcock v. Hawkins, 23 Vt. 561; Bel*460lows v. Sowles, 55 Vt. 391, 45 Am. Rep. 621. It follows that in rendering judgment for the defendant, there was-no error.

Judgment affirmed.